MURDOCK, Justice
(concurring in part and dissenting in part).
I concur in the denial of certiorari with regard to the application of the 60% occupancy rule in Rule 410-2-4-.14(3)(b), Ala. Admin. Code (SHPDA), as prescribed by § 22-21-266, Ala.Code 1975. I respectfully dissent as to the denial of certiorari with respect to the alleged conflict between the decision of the Court of Civil Appeals in these cases and the decision of this Court in Ex parte Shelby Medical Center, Inc., 564 So.2d 63 (1990).
SHAW, J., concurs.